The indictment charges, in separate counts, two offenses — first, manufacturing whisky; and, second possessing a still. There was a general verdict of guilty. Plaintiff rests his insistence for a reversal of the judgment on the contention that there is not sufficient evidence to sustain the verdict; this upon the assumption that there is not sufficient evidence to establish the fact that whisky was actually manufactured. *Page 80 
In the first place, we hold that the evidence was sufficient to make this a jury question; and in the next place, even if defendant's contention was sound, there was abundant evidence to warrant the jury in finding that defendant was in the joint possession, with others, of a still or other apparatus, to be used for the purpose of manufacturing whisky. That being the case, and the verdict referable to either count, even if there was a failure of proof as to the first count, the judgment would not be error.
There is no merit in the several objections, and as counsel does not so insist, we do not deal with them separately. There is no error in the record, and the judgment is affirmed.
Affirmed.